The plaintiff in error, Sam Miller, was convicted in the police court of the city of Enid of violating a city ordinance, and he appealed to the county court of Garfield county, where upon his trial he was again convicted, and in accordance with the verdict of the jury was sentenced to pay a fine of $5 and the costs. From this latter judgment he appealed to this court. The penalty for the violation of the ordinance in question is a fine of not less than $5 nor more than $50. For the reasons stated in the opinions of the court in the cases of Ex parte Johnson,13 Okla. Crim. 30, 161 P. 1097 and Ex parte Monroe, 13 Okla. Crim. 62,162 P. 233, we are of opinion that the proceedings had upon the trial and conviction of the plaintiff in error were illegal and void. The judgment is therefore reversed and the cause remanded.